DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 1/11/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1, 6, and 8 and cancelled claim 7. Applicant’s amendments are sufficient to overcome the previous claim objections and 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "acquiring through the sensors".  There is insufficient antecedent basis for this limitation in the claim, as sensors have not previously been defined.
Dependent claims 2-6, 8- and 10-12 inherit the indefiniteness of the claims on which they depend and are therefore also rejected under 35 U.S.C. 112 (b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is/are directed to a method, which would be a statutory category of invention. However the claim is directed to steps create a segment of a collected signal, calculate a fractal dimension and compare that dimension to a threshold. These steps are no more than the application of mathematics, and therefore the claim is taken to be directed to an abstract idea under step 2a prong one of the eligibility determination guidance issued January 2019. Under step 2a prong two, the claim is not integrated into any practical application, as there is only the threshold determination. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2b because the collection of a signal by a generically claimed sensor is no more than a routine data gathering, which has been determined by the courts to not be significantly more than the abstract idea.
Dependent claims 2-6, 8 and 10-12 fail to incorporate significantly more than the abstract idea of claim 1, as the each further define the mathematics performed and are therefore themselves abstract.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable were the above 101 issues to be resolved because the closest prior art (see attached PTO-892) fails to disclose or render obvious the use of fractal dimensions of segments from a sliding window in a comparison with an identification threshold as claimed. Specifically, while the Liu (CN 108544303) and  Vela-Martınez (NPL) references do disclose fractal algorithm uses, these and the other cited references fail to disclose that the fractal analysis is performed on a segment created using the sliding window as specifically included in step “S2” of claim 1 before its use in the comparison step of “S4”. 

Response to Arguments
Applicant's arguments filed 1/11/22 have been fully considered but they are not persuasive. Applicant has argued that the amended language regarding the use of sensors is significantly more than the abstract idea. However, the limitation is recited generically, as it is simply “through the sensors” which is generic data gathering. Were the sensors to require specific structure (i.e. the Thales decision) then this might be able to be significantly more, but as claimed this is simply generic collection of data. The Examiner instead recommends consideration of an integration of the chatter determination into an application as a route to overcome the 101 rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896